O’CONNOR, Justice,
dissenting.
The issue in this ease is whether the State may suggest to a jury that a defendant has been convicted of other crimes, even when the defendant does not take the stand. I would reverse.
For many defendants, the decision not to testify is made solely to keep evidence of other convictions from the jury. By its discussion of probation during voir dire, the State was able to suggest to the jury that the appellant had been convicted of another crime, even though the appellant did not take the stand.
The majority avoids the first issue in this appeal, whether the trial court should have permitted the State to discuss probation during voir dire, and jumps to the issue of harm. By avoiding the discussion of the error itself, the majority minimizes the error. This is not an accidental or unplanned error. The State made a tactical decision to discuss probation during voir dire to suggest to the jury that the appellant had a criminal record. The State purposefully injected the issue of probation into the record.
Before voir dire, the State asked the trial court before voir dire for permission to tell the jury that if someone is on probation, they are not eligible for probation in a later ease. The appellant objected. The objectionable part of the State’s argument was:
*418Now I have to tell you, also, that in a case like this, probation can also be given by a jury where it’s appropriate. But in some cases, probation is not appropriate and the jury can’t give it to you, and that’s when they’ve had a prior probation, you can’t consider it. So everyone needs to be aware of the full range of punishment....
It is proper to question jurors about their attitude on probation if probation is within the scope of punishment that will be considered by the jury in the event of a conviction. Mathis v. State, 576 S.W.2d 835, 839 (Tex.Crim.App.1979); Hilla v. State, 832 S.W.2d 773, 776 (Tex.App.—Houston [1st Dist.] 1992, pet. ref'd).
In this case, however, probation was not within the range of punishment available to the appellant for two reasons. First, before the jury may consider probation, a defendant must file a sworn motion requesting probation before trial. Tex.Code CRIM.P.Ann. art. 42.12, § 4(e). The appellant did not file such a motion. Second, a defendant is not eligible for probation if he has a felony conviction. Id. The evidence shows the State was aware that the appellant was on probation in Harris County for credit card abuse and unauthorized use of a motor vehicle, and had been convicted of burglary in Louisiana and sentenced to 5-years confinement.
It is unquestionably the rule that a defendant may not discuss probation if it is not appropriate. In Wyle v. State, 777 S.W.2d 709, 717 (Tex.Crim.App.1989), the defendant requested, but was denied, permission to question the jury about probation. The Court of Criminal Appeals held that the trial court did not abuse its discretion by refusing to allow such questioning because the defendant did not file an application for probation before trial. Thus, the court reasoned, probation was not an issue for the jury. Id.; see also Mays v. State, 726 S.W.2d 937, 947 (Tex.Crim.App.1986). In Earhart v. State, 823 S.W.2d 607, 622-23 (Tex.Crim.App.1991), the court held the trial court did not err by refusing to allow the defendant to question the jury on probation because the defendant had a previous forgery conviction, and was not eligible for probation. Id.
In these three cases, it was the defendant, not the State, who sought to inject the issue of probation into voir dire. Probation is not within the range of punishment in such situations. Neither may the State discuss probation when it is not appropriate to the case.
It is always error for a prosecuting attorney to conduct a wrong, unfair, or inequitable voir dire. Rougeau v. State, 738 S.W.2d 651, 657 (Tex.Crim.App.1987). Once the defendant objects, it is error for the trial judge to permit the prosecutor to continue with such argument. Id. The trial judge in this case erred by allowing the prosecution to discuss probation during voir dire, even though probation was not involved in the case.
When there is error, we must decide whether the error was harmful. Tex. R.App.P. 81(b)(2). An error is harmless if it does not interfere with the integrity of the trial process sufficiently to affect the outcome of the trial. Harris v. State, 790 S.W.2d 568, 587 (Tex.Crim.App.1989). To determine whether the error was harmless we must:
examine the source of the error, the nature of the error, whether or to what extent it was emphasized by the State, and its probable collateral implications. Further, the court should consider how much weight a juror would probably place upon the error. In addition, the court must also determine whether declaring the error harmless would encourage the State to repeat it with impunity.
Harris, 790 S.W.2d at 587-88.
The appellant argues that the prosecutor’s statement implied to the jury he was not eligible for parole because he had other convictions. I agree. The statement, posed in hypothetical form, informed the jury that “probation is not appropriate ... when [a defendant] had a prior probation.” The only defendant on trial was the appellant. By the hypothetical, the prosecutor suggested that this defendant had been convicted of another crime. Information about other crimes was available to the jury only if the appellant took the stand or if the appellant filed a motion requesting probation. Neither occurred.
*419I believe the error was not harmless, and might have affected the outcome of the trial. To declare this error harmless would encourage prosecuting attorneys to inject inadmissible and prejudicial information into cases during voir dire in the form of hypotheticals.